IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


YOKAHOMA JOHNSON,                             :
                                              :     C.A. No: K14C-10-035 RBY
                   Plaintiff,                 :     In and For Kent County
                                              :
      v.                                      :
                                              :
RICHARD VERNA and THE CITY OF                 :
WILMINGTON,                                   :
                                              :
                   Defendants.                :


                           Submitted: December 12, 2016
                            Decided: December 20, 2016


      Upon Consideration of Defendants’ Motion for Remittitur and Additur,
                 or in the Alternative, Motion for a New Trial
                                    DENIED

                                      ORDER


William D. Fletcher, Jr., Esquire, Schmittinger & Rodriguez, P.A., Dover,
Delaware for Plaintiff.

Christofer C. Johnson, Esquire, City of Wilmington Law Department, Wilmington,
Delaware for Defendant.



Young, J.
Johnson v. Verna, et al.
C.A. No. K14C-10-035 RBY
December 20, 2016

                                      DECISION
      Defendants, Richard Verna and the City of Wilmington, have Moved for a New
Trial or for Remittitur following a jury trial awarding the Plaintiff $180,000.00, on
the basis of a finding of damages in the amount of $240,000.00 reduced by 25%
comparative negligence.
      Defendants note that Plaintiff’s physician determined that Plaintiff sustained
two distinct injuries in the automobile accident of June 30, 2013: one to her right
shoulder, and another to her left knee. Plaintiff required extensive medical treatment
early on, including surgery to the former and draining to the latter. That treatment
completely exhausted her P.I.P. coverage, leaving almost $24,000.00 in outstanding,
post-P.I.P. medical expenses, plus $19,000.00 uncompensated lost wages.
      In addition, Plaintiff’s treating physician found that she had sustained
permanent injuries which were mild to moderate for her right shoulder and mild for
her left knee. Given Plaintiff’s age, that meant that the jury could consider an
expectancy of Plaintiff’s living with those injuries for a statistical 38 years, plus the
2 ½ years since the accident, which she’d already endured by then. If the jury
evaluated her injury on the basis of pain sustained over some time frame – a factor to
which no one else was privy – her permanent injury could have been assessed at $500
per month, for example. If the jury believed – again, an unknowable factor – that
Plaintiff would have regular medical treatment expenses, that would be another factor
in the consideration.
      The point is that, while the award may be looked at as higher than some might
have anticipated, it cannot be said to have been fanciful, or the result of passion or

                                            2
Johnson v. Verna, et al.
C.A. No. K14C-10-035 RBY
December 20, 2016

prejudice, as required by law for a Court to supercede the verdict of a jury. As is made
clear in the Delaware Constitution, Article IV § 11(1)(a), “the findings of the jury, if
supported by evidence, shall be conclusive.” See also, Storey v. Castner, Del. Super.
314 A.2d 187 (1973); Young v. Frase, Del. Super. 702 A.2d 1234 (1997).
      Accordingly, Defendants’ Motion for New Trial or Remittitur is DENIED.
      SO ORDERED this 20th day of December, 2016.


                                               /s/ Robert B. Young
                                                          J.

RBY/lmc
Via File & ServeXpress
cc: Counsel
      Opinion Distribution




                                           3